DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of/to “retrieve a plurality of guest related customization criteria corresponding to a plurality of guests of a hospitality location; automatically select a core set of channels to make available for viewing at the hospitality location according to at least the guest related customization criteria, the core set including up to a predetermined number of different channels of media content selected from a plurality of available channels available for streaming from one or more content providers via the external computer network, wherein the predetermined number is less than a total number of the available channels; reserve bandwidth between the external computer network and the hospitality location to thereby ensure that all of the core set of channels can be concurrently streamed substantially in real-time from the one or more content providers to the hospitality location; customize an interactive program guide (IPG) available on each of a plurality of entertainment devices at the hospitality location to list at least one of the core set of channels as available for viewing; for each channel of the core set, stream the channel from the one or more content providers to the hospitality location via the external computer network only when the channel is being viewed on at least one of the entertainment devices, and distribute streamed data of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are US20060277576, US20070199019, US20070299976, US20050125835, US 6622307, US20030037554, US20050283791, US8045557, and US8250620. These references disclose defined channels, hospitality environment – based media systems, but do not specifically disclose the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        Chenea.smith@uspto.gov